In re Greenfield, Holly F.; Reynes, Marcus; Smith, Charles; — Defendant(s); apply*199ing for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “G”, No. 87-2231; to the Court of Appeal, Fourth Circuit, No. 92CA-0799.
Granted. Judgment/debtor rule set for April 10, 1992 is stayed and this matter is remanded to the court of appeal for consideration with the suspensive appeal of the eoncursus matter, No. 91-CA-2036 c/w 91-CA-2305, all of which the court of appeal is ordered to consider and dispose of expeditiously.